DETAILED ACTION
This communication responsive to the Application No. 16/269,703 filed on February 07, 2019. Claims 1-13 are pending and are directed towards METHOD FOR OBFUSCATION OF HARDWARE. Claims 6-13 are drawn to non-elected groups II. Applicant is respectfully advice to either withdraw or cancel the non-elected claims in response to this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to obfuscating a hardware of an integrated circuit, classified in G06F21/75.
II. Claims 6-13, drawn to training a trainable logic block of an integrated circuit, classified in G06N20/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require “a response analyzer; and a weight update unit; selecting a training pattern; selecting a corresponding value for the training pattern; generating of an input pattern by the training patent generator; and applying the training pattern to at least one trainable logic block”.  The subcombination has separate utility such as training a trainable logic block of an integrated circuit.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Jessica C. Engler (Reg. No. 72,602) on 07/28/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: 
The acronyms “TLB, VHDL, RFID, ASIC” should be defined at least once, at their first appearance in the specification. 
The use of the term “VERILOG” in para [0022], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Drawings
The drawings are objected to because:
All Figures submitted on 02/07/2019 are blurry and not clear.  
The replacement sheet submitted on 04/24/2019 labels the drawing as “FIGURE 6” which should rather be “FIGURE 6(B)”
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Each red square in FIG. 3 represents an FG transistor” as described in the specification in para [0031], since FIG. 3 is not colored.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the other low transition nets are inputs to a trainable logic block” which is vague and not clear. It is not understood how mixing is done between the “at least one low transition net” and the “at least one other low transition net” and then only the “other low transition nets” are the input to the trainable logic block. Furthermore, the specification of the instant application does not clarify what the low transition net entails, and whether it’s a logic gate or an interconnection between logic gates. For examination purposes, Examiner interpreted the limitation as shown in the 103 rejection below. 
Claim 1 recites the limitation “wherein the other low transition nets are inputs to a trainable logic block” which is vague and not clear. It is not understood whether this trainable logic block is the same as the previous one, or a different trainable logic block. For examination purposes, Examiner interpreted the limitation as shown in the 103 rejection below. 

Claim 1 recites the limitation "wherein the other low transition nets" (plural nets).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “training the trainable logic block” which is vague and not clear. It is not understood how the training is performed and on what data, and which trainable logic block is trained (the one with the low transition nets as input, or the with the identified candidate as input). For examination purposes, Examiner interpreted the limitation as shown in the 103 rejection below. 
Claim 2 recites the limitation "inserted at the at least one output of the trainable logic gate".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 are rejected by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. US 2011/0113392 A1 (hereinafter “Chakraborty”) Zhou et al. NPL “Cost-efficient Acceleration of Hardware Trojan Detection Through Fan-Out Cone Analysis and Weighted Random Pattern Technique” published by IEEE in 2016 (hereinafter “Zhou”) and further in view of Liu et al. US 6,181,611 B1 (hereinafter “Liu”)

As per claim 1, Chakraborty teaches a method for obfuscating a hardware of an integrated circuit (The method includes obfuscating the circuit design by inserting a sequential structure into the circuit description to provide a corresponding modified (i.e., obfuscated) version of the circuit description. Chakraborty, para [0005]) comprising:
wherein the integrated circuit comprises: 
two or more logic gates (logic gates. Chakraborty, Fig. 4); 
a control unit (a control unit (or controller). Chakraborty, para [0149]); and 
at least one trainable logic block (modification cell. Chakraborty, para [0059] and Fig. 5), comprising: 
at least one input (multiple inputs. Chakraborty, Fig. 5); and 
a configuration line (configuration line. Chakraborty, Fig. 5);
training the trainable logic block (the plurality of nodes being modified (e.g., referred to herein as modification nodes) can be utilized as inputs for the sequential structure such as the FSM. The nodes can be selected according to a ranking method (see, e.g., FIG. 3). The ranking of the nodes can be an iterative process in which multiple passes through the method are performed to result in a corresponding set of nodes. The number of nodes further can be determined according to user inputs and other constraints provided by the designer. Chakraborty, para [0045]).
Chakraborty does not explicitly teach an integrated circuit comprising two or more low transition nets; a training pattern generator; inserting at least one isolation point; identifying at least one candidate logic gate; identifying at least one candidate interconnect; using an output of the at least one candidate logic gate and an output of the at least one candidate interconnect as inputs for the trainable logic block; tangling the at least one candidate logic gate with at least one other logic gate; mixing at least one low transition net of the candidate interconnect with at least one other low transition net, wherein the other low transition nets are inputs to a trainable logic block.
However Zhou teaches two or more low transition nets (The method is based on the insertion of 2-to-1 MUX as test points to significantly improve the transition probability of the nets in the circuit. Zhou, Page 2 section I); 
a training pattern generator (algorithm of getting the optimal probability distribution of test patterns and the hardware architecture of weighted random pattern generator. Zhou, Page 5 Section C);  
identifying at least one candidate logic gate (selection algorithm to select target gate. Zhou. Page 7 Section D and Fig. 6); 
identifying at least one candidate interconnect (selection algorithm to select target net. Zhou. Page 7 Section D and Fig. 6); 
using an output of the at least one candidate logic gate and an output of the at least one candidate interconnect as inputs for the trainable logic block (Fig. 6 shows an example of all output gates (OGs) of one target net. In the figure, the circle represents the inputs without test point insertions, and the furcation indicates the inputs on which the corresponding test point insertions have been inserted. From Fig. 6, the target net has five OGs. These OGs may have different number of inputs. As for the OGs with large number of inputs, improving the transition probabilities up to TPth is very difficult when TPth is set to a large value. Zhou, Page 5 Section C and Fig. 6); 
tangling the at least one candidate logic gate with at least one other logic gate (mixing four input trojan circuit with data input. Zhou, Page 8 Fig. 11); 
mixing at least one low transition net of the candidate interconnect with at least one other low transition net, wherein the other low transition nets are inputs to a trainable logic block (Blinding effect of weighted random pattern techniques. Zhou Fig. 15 page 9 section B.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Zhou. One would be motivated to do so, to prevent hardware trojan in integrated circuit (Zhou, introduction). 
Chakraborty does not explicitly teach inserting at least one isolation point; providing nonvolatile memory, wherein said nonvolatile memory protects at least one configuration line. 
However, Liu teaches inserting at least one isolation point in a reconfigurable chip (Pass gate isolation circuit. Liu, Fig. 1 element 140); 
providing nonvolatile memory, wherein said nonvolatile memory protects at least one configuration line (Memory cells may be formed using transistors (for an SRAM); capacitors (for a DRAM); EPROM, EEPROM, or Flash cells (for a EPROM, EEPROM, or Flash memory, respectively), or one of the many other memory devices used to form memory cells in semiconductor processes. EPROM, EEPROM, and Flash cells are nonvolatile devices, so that the stored data is retained even when power is removed from the integrated circuit. In a specific embodiment of the invention, the memory cells are floating gate devices such as an EPROM, EEPROM, or Flash cells. High voltages are used in the reading and writing of the memory cells. Floating gate memory cells are typically imprinted (i.e., programmed and erased) using Fowler-Nordheim tunneling or source-side injection by hot electrons, or combinations of these. Liu, Col. 2 lines 63-67 & Col. 3 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Liu. The claim does not clearly show the purpose of inserting the isolation point, therefore one would be motivated to do so, to provides voltages to isolation pass gates that allow higher speed access of rows in the memory array (Liu, Col. 1 lines 44-48)., and to enable programing and erasing of the memory cells (Liu, Col. 3 lines 5-10). 

As per claim 2, Chakraborty, Zhou and Liu teach the method of claim 1. Chakraborty does not explicitly teach wherein the at least one isolation point is inserted at the at least one output of the trainable logic block.
However, Liu teaches wherein the at least one isolation point is inserted at the at least one output of the trainable logic block (Pass gate isolation circuit [where the memory array is programmable logic block]. Liu, Fig. 1 element 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Liu. The claim does not clearly show the purpose of inserting the isolation point, therefore one would be motivated to do so, to provides voltages to isolation pass gates that allow higher speed access of rows in the memory array (Liu, Col. 1 lines 44-48).

As per claim 3, Chakraborty, Zhou and Liu teach the method of claim 1. Chakraborty does not explicitly teach wherein the at least one isolation point comprises a pass transistor.
However, Liu teaches wherein the at least one isolation point comprises a pass transistor (pass gate 120 is implemented using an NMOS transistor. Pass gates may also be formed using other devices and techniques. Liu, Col. 3 lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Liu. One would be motivated to do so, to provides voltages to isolation pass gates that allow higher speed access of rows in the memory array (Liu, Col. 1 lines 44-48).

As per claim 4, Chakraborty, Zhou and Liu teach the method of claim 1. Chakraborty does not explicitly teach wherein the at least one candidate logic gate comprises a high fan-out.
However, Zhou teaches wherein the at least one candidate logic gate comprises a high fan-out (The insertion point is added to the input nets of the candidate nets to best improve the transition probability of the candidate nets and its fanout nets. Zhou, Page 2 Section I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Zhou. One would be motivated to do so, to select the most influential logic gate with high fan out.

As per claim 5, Chakraborty, Zhou and Liu teach the method of claim 1. Chakraborty does not explicitly teach wherein the nonvolatile memory comprises floating gate transistors.
However, Liu teaches wherein the nonvolatile memory comprises floating gate transistors (Memory cells may be formed using transistors (for an SRAM); capacitors (for a DRAM); EPROM, EEPROM, or Flash cells (for a EPROM, EEPROM, or Flash memory, respectively), or one of the many other memory devices used to form memory cells in semiconductor processes. EPROM, EEPROM, and Flash cells are nonvolatile devices, so that the stored data is retained even when power is removed from the integrated circuit. In a specific embodiment of the invention, the memory cells are floating gate devices such as an EPROM, EEPROM, or Flash cells. High voltages are used in the reading and writing of the memory cells. Floating gate memory cells are typically imprinted (i.e., programmed and erased) using Fowler-Nordheim tunneling or source-side injection by hot electrons, or combinations of these. Liu, Col. 2 lines 63-67 & Col. 3 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Chakraborty in view Liu. One would be motivated to do so, to enable programing and erasing of the memory cells (Liu, Col. 3 lines 5-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Singanoglu et al. US 2018/0232479 A1 directed to system providing secure integrated circuit camouflaging for minterm protection.
B. Rajendran et al. US 2016/0224407 A1 directed to system for fault analysis driven selection of logic gates to be camouflaged.
C. Tehranipoor et al. US 2019/0311156 A1 directed to circuit edit and obfuscation for trusted chip fabrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492